DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/29/2018. Claims 20-35 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Light emitting element” in claims 20-21, 29, and dependent claims.
“light receiving unit” in claims 20-21, 29, and dependent claims.
“control unit” in claims 20-21, 29, and dependent claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 29, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim recites the limitation “…wherein light emitting power when the first biological information is acquired in a first light emitting region which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the first biological information is acquired is weaker than light emitting power when the second biological information is acquired in a second light emitting region which is smaller than the first light emitting region and which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the second biological information is acquired”. However, the light emitting elements themselves do not circumscribe a circle around the light emitting region. As such the claim is indefinite. 
Regarding claim 20, the limitation “light emitting power” in line 13. There is insufficient  antecedent basis for this limitation in the claim. Examiner suggests changing “light emitting power” in line 13 to “a light emitting power”.

Regarding claim 21, the limitation “power consumption of the light emitting element” in line 13. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 29, the claim recites the limitations “…wherein light emitting power when the first biological information is acquired in a first light emitting region which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the first biological information is acquired is weaker than light emitting power when the second biological information is acquired in a second light emitting region which is smaller than the first light emitting region and which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the second biological information is acquired, or
wherein power consumption when the first biological information is acquired in a first light emitting region which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the first biological information is acquired is lower than power consumption of the light emitting element when the first biological information is acquired in a second light emitting region which is smaller than the first light emitting region, and which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the second biological information is acquired”. However, the light emitting elements themselves do not circumscribe a circle around the light emitting region. As such the claim is indefinite.
Regarding claim 29, the limitation “light emitting power” in line 14. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, the limitation “power consumption of the light emitting element” in line 22. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060129037 A1 (hereinafter referred to as “Kaufman”) in view of US 20070015980 A1 (hereinafter referred to as “Nurmada”).
Regarding claims 20 and 29, Kaufman, an optical sensor, teaches a biological information acquisition device (abstract) and method comprising:
a plurality of light emitting elements that irradiate a living body with light (114, 104; paragraphs [0062]-[0066]; Figures 1-3);
a light receiving unit that receives the light transmitted through the living body (115, 120 receives reflected light’ paragraphs [0070]-[0073]; Figures 1-3); and
a control unit that controls the light emitting elements and the light receiving unit (106; paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3), that acquires first biological information by causing the light receiving unit to receive the light emitted by at least one light emitting element in the plurality of light emitting elements (determines a location of blood vessels paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3), and that acquires second biological information which is different from the first biological information by causing the light receiving unit to receive the light emitted by at least one light emitting element in the plurality of light emitting elements (can determine an Hb or Hct value; paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3), and 

However, Nurmada, a blood vessel imager, teaches adjusting a current of light emitters (paragraph [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaufman, to adjust light intensity, as taught by Nurmada, because doing so allows the user to adjust the light intensity to be a desired amount to perform a desired function. Further, one of ordinary skill in the art before the effective filing data of the claimed invention would recognize that the intensity needed to determine a blood vessel position and measure for a biological parameter would be different and have different light intensity applied for each function via routine experimentation. 
Regarding claim 21, Kaufman teaches a biological information acquisition device (abstract) comprising:
a plurality of light emitting elements that irradiate a living body with light (114, 104; paragraphs [0062]-[0066]; Figures 1-3);
a light receiving unit that receives the light transmitted through the living body (); and
a control unit that controls the light emitting elements and the light receiving unit (106; paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3), that acquires first biological information by causing the light receiving unit to receive the light emitted by at least one light emitting element in the plurality of light emitting elements (determines a location of blood vessels paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3), 
wherein light emitting power when the first biological information is acquired in a first light emitting region which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the first biological information is acquired (to determine location of a blood vessel all the light emitters illuminate light; paragraphs [0053]-[0058]) and when the second biological information is acquired in a second light emitting region which is smaller than the first light emitting region and which is an inner region of a smallest circle circumscribed by the light emitting elements simultaneously emitting the light when the second biological information is acquired (illuminates a particular location/region based on the detected blood vessel to determine blood properties (this region is smaller than the region to determine location of a blood vessel); paragraphs [0053]-[0058]), but Kaufman does not explicitly teach wherein the power consumption of the light emitting elements for the first biological information is weaker than the second biological information.
However, Nurmada, a blood vessel imager, teaches adjusting a current of light emitters, thus uses less power consumption (paragraph [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaufman, to adjust light intensity, as taught by Nurmada, because doing so allows the user to adjust the light intensity to be a desired amount to perform a desired function. Further, one of ordinary skill in the art before the effective filing data of the claimed invention would recognize that the intensity needed to determine a blood vessel position and measure for a biological parameter would be different and have different light intensity applied for each function via routine experimentation.
Regarding claim 22, Kaufman, in view of Nurmada, teaches wherein a current flowing in the light emitting element inside the first light emitting region when the first biological information is acquired is lower than a current flowing in the light emitting element inside the second light emitting region when the second biological information is acquired (uses different current amount; paragraph [0046]; as taught by 
Regarding claims 23 and 30, Kaufman, in view of Nurmada, teaches wherein the second biological information includes vascular information of the living body (can determine an Hb or Hct value; paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3; as taught by Kaufman).
Regarding claims 24 and 31, Kaufman, in view of Nurmada, teaches wherein the first biological information includes information for specifying a vascular position of the living body (determines a location of blood vessels paragraphs [0055]-[0058],[0068]-[0069]; Figures 1-3; as taught by Kaufman).
Regarding claims 25 and 32, Kaufman, in view of Nurmada, teaches further comprising: a battery that supplies energy to the light emitting element so as to emit the light (paragraph [0076]; as taught by Kaufman).
Regarding claims 26 and 33, Kaufman, in view of Nurmada, teaches further comprising: a fixing band for wearing the biological information acquisition device on a wrist of the living body (as shown in Figure 9; as taught by Kaufman).

3.	Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman, in view of Nurmada, as applied to claims 20 and 29 above, and in further view of US 20170065177 A1 (hereinafter referred to as “Sugi”)
Regarding claims 27 and 34, Kaufman, in view of Nurmada, doesn’t explicitly teach wherein an OLED is used as the light emitting element.
However, Sugi, a blood vessel locator that also measure for oxygen concentration, teaches wherein an OLED is used as the light emitting element (paragraph [0165]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaufman, in view of Nurmada, to use OLEDs, as taught by Sugi, because doing so has a low noise and high S/N ratio (paragraph [0165]; as taught by Kaufman).  

3.	Claims 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman, in view of Nurmada, as applied to claims 20 and 29 above, and in further view of US 20070085995 A1 (hereinafter referred to as “Pesach”)
Regarding claims 28 and 35, Kaufman, in view of Nurmada, does not teach teaches using light emitters and detectors to determine a hemoglobin and Hct amount, but does not teach wherein the second biological information is glucose concentration in blood of the living body or oxygen saturation in the blood of the living body.
However, Pesach, an optical sensor, teaches using light emitters and detectors to determine glucose concentration (abstract; paragraph [0009]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaufman, in view of Nurmada, to measure for glucose, as taught by Pesach, because doing so adds additional functionality of glucose measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791